Eitstis, C. J.
A rehearing has been applied for on the part of the defendants in this case, for the purpose of reconsidering the effect of the Statute of Maryland of 179 6.
Having come to the conclusion on the evidence, that the plaintiff was not a slave on her return to Georgetown, in the service of her master, early in the year 1825, and that her residence at that time was in New York, and that he was not in any sense an inhabitant or citizen of the State of Maryland, according to the adjudged cases of the Supreme Court of Maryland, the plaintiff would not be held reduced to bondage by her return to that State.
In the case of Bland v. Woolfolk, 9th Gill & Johnson’s Reports, 19, determined under this Statute of 1796, it was held that if a negro slave, with the permission of his owner, takes up his residence in another State, such owner cannot resume his property in him after his return to the State, either for the purpose of servitude within the State, or sale to a citizen of Maryland, even although the return of the negro originally was against his master’s consent.
So in Cross v. Black, id. p. 199, it was decided that a citizen of Maryland, intending to break up his establishment, and leaving the State with his slaves, with an avowed design of becoming a resident of another State, and actually going out of the State in pursuance of such design, may, before he reaches the point of his intended destination, change his purpose and return with his slaves, without forfeiting his title to them. To subject him to such forfeiture there must be an actual consummated design to remove and place them elsewhere permanently.
We are therefore satisfied that our conclusions, that under the Act of 1796, the plaintiff is entitled to her liberty, are in accordance with the settled jurisprudence relating to that Statute in the State of Maryland.
The Court of Appeals of Kentucky have in a recent case, not reported in full, Ferry v. Street, decided in the same sense in relation to a slave who had acquired her freedom under a Statute of Pennsylvania, by remaining in that State, with the consent of her mistress, for more than six months.
The application for a rehearing is therefore refused.